Title: From Thomas Jefferson to James Swan, 6 May 1789
From: Jefferson, Thomas
To: Swan, James



Sir
Paris May 6. 1789.

The whale oil which is the subject of the inclosed letter having been once delivered into the kingdom, the business of importation was completed, and what followed was merely a matter of internal regulation. Upon what conditions the government may allow a communication between it’s different ports, is for them alone to say. Foreigners seem to have no right to meddle as long as these conditions are the same towards all nations. In the present case I presume that even French whale oil would have been subject to the same demand on reimportation; because I do not imagine the laws would undertake to follow any production, foreign or domestic, through as many exportations and importations as the party might think proper to make, and always to allow to it it’s privilege. I presume the present case to be one wherein the laws of the and must decide in a regular course, and that there is no ground to ask of the government to take it out of the common course. I have the honour to be with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

